                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MLC INTELLECTUAL PROPERTY, LLC,                      Case No. 14-cv-03657-SI
                                   8                     Plaintiff,
                                                                                              ORDER RE: DAMAGE
                                   9              v.                                          PROCEEDINGS
                                  10     MICRON TECHNOLOGY, INC.,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On July 16, 2019, the Court held a final pretrial conference in the above-captioned matter,

                                  15   which is set for jury trial on August 12, 2019. At the conference, counsel for plaintiff indicated that

                                  16   prior orders of the Court with respect to plaintiff’s proposed damage experts had left plaintiff with

                                  17   no means to establish damages in the case. Since the patent expired several years ago, injunctive

                                  18   relief is not available, and plaintiff may be without a remedy in this action. The Court requested

                                  19   the parties to submit a proposal as to how best to proceed at this point. The parties filed a joint letter

                                  20   on July 18, 2019, as requested.

                                  21           The parties jointly agree that the Court could certify the damage orders for interlocutory

                                  22   appeal pursuant to 28 U.S.C. §1292(b), while staying the jury trial on the balance of the case.

                                  23   Alternatively, defendant suggests that defendant could file a motion for summary judgment

                                  24   regarding the lack of a sufficient evidentiary basis for a remedy in this case, which if granted, would

                                  25   lead to dismissal of the liability claims as moot and entry of a single judgment.

                                  26           The Court prefers to consider the second option first. Micron is directed to file the suggested

                                  27   motion by Wednesday, July 24, 2019. MLC is directed to file a response by Friday, August 2, 2019,

                                  28   and Micron may file a reply by August 6, 2019. The matter will be submitted for decision on the
                                   1   papers. The August 12, 2019 trial is STAYED until further notice.

                                   2

                                   3

                                   4          IT IS SO ORDERED.

                                   5

                                   6   Dated: July 18, 2019                       ______________________________________
                                                                                    SUSAN ILLSTON
                                   7                                                United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
